Exhibit 10.2

THIRD AMENDED AND RESTATED REVOLVER NOTE

$60,000,000.00

As of November 14, 2007

FOR VALUE RECEIVED, POST, BUCKLEY, SCHUH & JERNIGAN, INC., a Florida
corporation, and THE PBSJ CORPORATION, a Florida corporation (jointly and
severally, individually and collectively, the “Borrower”), HEREBY PROMISES TO
PAY to the order of BANK OF AMERICA, N.A. (the “Lender”), the principal sum of
SIXTY MILLION DOLLARS ($60,000,000.00) or, if less, the aggregate unpaid
principal amount of all Advances (as hereinafter defined) made by the Lender to
the Borrower pursuant to the Amended and Restated Credit Agreement (as
hereinafter defined) outstanding on October 31, 2011; together with interest on
any and all principal amounts remaining unpaid hereunder from time to time
outstanding from the date hereof until the indebtedness evidenced hereby is paid
in full, at such interest rates and payable at such times as are specified in
the Amended and Restated Credit Agreement. Any amount of principal or interest
evidenced hereby which is not paid when due shall bear interest from the day
when due until such amount is paid in full, payable on demand at such interest
rates and payable at such times as are specified in the Amended and Restated
Credit Agreement. Both principal and interest are payable in lawful money of the
United States of America at 100 S.E. 2nd Street, Miami, Florida 33131 in same
day funds.

This Third Amended and Restated Revolver Note (this “Note”) is the “Revolver
Note” referred to in, and is entitled to the benefits (including, without
limitation, the described collateral) of, the Amended and Restated Credit
Agreement, dated as of June 30, 2002, as amended by Amendment No. 1 to Amended
and Restated Credit Agreement, dated as of May 5, 2003, as further amended by
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of June 15,
2005, as further amended by Amendment No. 3 to Amended and Restated Credit
Agreement, dated as of February 23, 2007, and as further amended by Amendment
No. 4 to Amended and Restated Credit Agreement dated as of even date herewith
(as further amended, restated or otherwise modified, the “Amended and Restated
Credit Agreement”) among the Lender, the Borrower and the Guarantors (as defined
in the Amended and Restated Credit Agreement). The Amended and Restated Credit
Agreement, among other terms, provides for (i) the making of advances (the
“Advances”) by the Lender to the Borrower and issuing Standby Letters of Credit
at the request of Borrower from time to time pursuant to the Amended and
Restated Credit Agreement in an aggregate amount not to exceed $60,000,000, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Note, (ii) for the acceleration of the indebtedness evidenced hereby upon
the occurrence of certain events, and (iii) for security for the full and timely
payment and performance of all indebtedness and obligations of the Borrower and
the Guarantors hereunder and under the Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

The Borrower waives presentment, notice, protest and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the indebtedness evidenced by this Note; assents to any indulgence and to the
addition or release of any other party or person primarily or secondarily liable
for the indebtedness evidenced hereby; and agrees to pay all costs and expenses,
including, but not limited to, reasonable attorneys’ fees and costs, incurred by
the Lender in connection with the collection of the indebtedness evidenced by
this Note or in the enforcement of the provisions hereof. This Note, even though
executed and delivered outside the State of Florida, shall, nonetheless, be
governed by the internal laws of the State of Florida (except as to interest
rates or other terms of lending which are or may, at the election of the Lender,
be governed by the laws of the United States) in all respects, including matters
of construction, validity and performance.

To the extent permitted by law, a delinquency charge may be imposed in an amount
not to exceed four percent (4%) of any payment that is more than fifteen days
late.

This Note amends, replaces and supersedes that certain Second Amended and
Restated Revolver Note (the “Prior Note”) dated as of June 15, 2005, executed by
Borrower and made payable to the order of Lender in the original principal
amount of $58,000,000.00. It is the intention of the Borrower and Lender that
while this Note amends, replaces and supersedes the Prior Note, it is not in
payment or satisfaction of the Prior Note, but rather is the substitution of one
evidence of debt for another without any intent to extinguish the old. Should
there be any conflict between any of the terms of the Prior Note and the terms
of this Note, the terms of this Note shall control.

THE BORROWER IN DELIVERING, AND THE LENDER IN ACCEPTING DELIVERY OF, THIS NOTE,
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS NOTE, THE AMENDED AND RESTATED CREDIT AGREEMENT AND ANY
DOCUMENT EXECUTED AND DELIVERED BY THE BORROWER TO THE LENDER IN CONJUNCTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT OR INDEPENDENT CONTRACTOR OF EITHER. THIS IS A MATERIAL INDUCEMENT TO
LENDER TO ENTER INTO THE AMENDED AND RESTATED CREDIT AGREEMENT WITH THE BORROWER
AND TO MAKE ADVANCES TO THE BORROWER.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

POST, BUCKLEY, SCHUH & JERNIGAN, INC , a Florida corporation By:  

/s/ Donald J. Vrana

Name:   Donald J. Vrana Title:   Senior Vice President THE PBSJ CORPORATION, a
Florida corporation By:  

/s/ Donald J. Vrana

Name:   Donald J. Vrana Title:   Senior Vice President

 

STATE OF  

 

  )     ) SS: COUNTY OF  

 

  )

The foregoing instrument was acknowledged before me this 14th day of November
2007, by Donald J. Vrana, as Senior Vice President of POST, BUCKLEY, SCHUH &
JERNIGAN, INC., a Florida corporation and Senior Vice President, of the PBSJ
CORPORATION, a Florida corporation, on behalf of said corporations. He is
personally known to me or has produced a Florida driver’s license as
identification. It is agreed and understood that the undersigned Notary Public
shall not be responsible for repayment under this Note nor any other obligation
arising in connection with this Note.

 

 

Notary Public of the State of  

 

Printed Name:

 

 

My commission expires:

 

 

Commission No.:

 

 